DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 8/6/2021 that has been entered, wherein claims 1-6, 9 and 11-23 are pending, claims 1-10 are withdrawn and claims 7-8 and 10.
Specification
The objection to the tittle is withdrawn in light of Applicant’s amendment of 8/6/2021. 
Claim Rejections - 35 USC § 112


The rejection of claim 14  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of Applicant’s amendment of 8/6/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2014/0139204 A1) of record in view of Fonash et al. (US 2013/0285149 A1).
Regarding claim 11, Bashir teaches a sensor device(Fig. 1) comprising: 
a substrate(Si); 
a first semiconductor structure(T1, ¶0055) comprising: 
a first source region(please see examiner annotated Fig. 1c) at least partially disposed within the substrate(Si); 
a first drain region(please see examiner annotated Fig. 1c) at least partially disposed within the substrate(Si); 

a first gate structure(30, ¶0114) disposed over the first channel region(please see examiner annotated Fig. 1c); and 
a sensing element(62, Fig. 8) electrically connected to the first gate structure(30, ¶0114), wherein the sensing element(62, Fig. 8) is configured to receive a solution(electrolyte); 
a second semiconductor structure(T2, ¶0055) comprising: 
a second channel structure(NW) disposed over the substrate(Si), wherein the second channel structure(NW) is filled with a second conductive material(¶0055, ¶0010, ¶0046); 
a second source region(please see examiner annotated Fig. 1c) at least partially disposed within the second channel structure(NW); 
a second drain region(please see examiner annotated Fig. 1c) at least partially disposed within the second channel structure(NW); 
a second channel region(please see examiner annotated Fig. 1c) disposed within the second channel structure(NW), wherein the second channel region(please see examiner annotated Fig. 1c) is disposed between the second source region(please see examiner annotated Fig. 1c) and the second drain region(please see examiner annotated Fig. 1c); and 
a second gate region(210, ¶0115) disposed within the substrate(Si) and under(Fig. 1D) the second channel region(please see examiner annotated Fig. 1c); 
wherein the first drain region(please see examiner annotated Fig. 1c) is electrically coupled to the second drain region(please see examiner annotated Fig. 1c); 
wherein the first source region(please see examiner annotated Fig. 1c) is electrically coupled to the second source region(please see examiner annotated Fig. 1c); and wherein a mobility of charge carriers of the second conductive material(¶0055, ¶0010, ¶0046) is lower(¶0055, ¶0010, ¶0046) than a mobility of charge carriers of the first conductive material(¶0055, ¶0010, ¶0046).

Bashir is silent in regards to doping levels between the second source region(please see examiner annotated Fig. 1c), the second drain region(please see examiner annotated Fig. 1c) and the second channel region(please see examiner annotated Fig. 1c) are uniform. Bashir does teach the second source region(please see examiner annotated Fig. 1c), the second drain region(please see examiner annotated Fig. 1c) and the second channel region(please see examiner annotated Fig. 1c) comprise a silicon nanowire transistor(¶0046) 

Fonash teaches a silicon nanowire transistor(Fig. 1, ¶0027) wherein doping levels between the second source region(region I, ¶0020), the second drain region(region II, ¶0020) and the second channel region(region II, ¶0020) are uniform(¶0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bashir, so that doping levels between the second source region, the second drain region and the second channel region are uniform, as taught by Fonash, in order to simply fabrication(¶0020).

    PNG
    media_image1.png
    534
    719
    media_image1.png
    Greyscale

Regarding claim 12, Bashir teaches the sensor device of claim 11, wherein the first drain region(please see examiner annotated Fig. 1c) and the second drain region(please see examiner annotated Fig. 1c) are connected to a common drain voltage(VDD).

Regarding claim 14, Bashir teaches the sensor device of claim 11, wherein the first gate structure(30, ¶0114) is connected to a first gate voltage(VG,1, ¶0098), wherein the second gate region(210, ¶0115) is connected to a second gate voltage(VG,2, ¶0098).

Regarding claim 15, Bashir teaches the sensor of claim 11, wherein a change in pH in the solution causes a change in a first current flow(¶0048, Fig. 7) through the first channel region(NP).

Regarding claim 16, Bashir teaches the sensor of claim 15, wherein the sensor device is configured such that when the first current flow(¶0048, Fig. 7) through the first channel region(NP) changes due to the change in pH in the solution(¶0048), a second current flow(¶0037, Fig. 7) through the second channel region changes to compensate for the change in the first current flow through the first channel region(NP) to maintain a constant current flow through the sensor device(¶0037) .

Regarding claim 17, Bashir teaches the sensor of claim 11, wherein the first semiconductor structure(T1, ¶0055) is an ion-sensitive field-effect transistor (ISFET)(¶0033).

Regarding claim 18, Bashir teaches the sensor of claim 11, wherein the second semiconductor structure(T2, ¶0055) is a metal- oxide-semiconductor field-effect transistor (MOSFET)(¶0033).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2014/0139204 A1) of record and Fonash et al. (US 2013/0285149 A1) as applied to claim 11 above, further in view of Cai et al. (US 2009/0114971 A1) of record.
Regarding claim 13, Bashir, in view of Fonash, teaches the sensor device of claim 11, but is silent in regards to the first source region(please see examiner annotated Fig. 1c) and the second source region(please see examiner annotated Fig. 1c) are connected to a common source voltage.

Cai teaches a device(Fig. 11) wherein the first source region(source of pFET 13R) and the second source region(source of pFET 13’) are connected to a common source voltage(Vdd, ¶0139). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bashir, so that the first source region(please see examiner annotated Fig. 1c) and the second source region(please see examiner annotated Fig. 1c) are connected to a common source voltage, as taught by Cai, in order to avoid high output noise(¶0138).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2014/0139204 A1) of record and Fonash et al. (US 2013/0285149 A1) as applied to claim 11 above, further in view of Scheuerlein (US 2006/0273404 A1) of record.
Regarding claim 19, Bashir, in view of Fonash, teaches the sensor device of claim 11, but does not explicitly state the first conductive material(¶0055, ¶0010, ¶0046) is monocrystalline silicon, wherein the second conductive material(¶0055, ¶0010, ¶0046) is polysilicon. Bashir does teach the first conductive material(¶0055, ¶0010, ¶0046) and the second conductive material(¶0055, ¶0010, ¶0046) can be silicon(¶0010, ¶0046) and the material of the first conductive material(¶0055, ¶0010, ¶0046) should have a higher mobility(¶0055, ¶0010, ¶0046) than the material of the second conductive material(¶0055, ¶0010, ¶0046).  Scheuerlein disclose that monocrystalline silicon has a higher mobility then polysilicon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the material of monocrystalline silicon for the first conductive material and to use the material of polysilicon for the second conductive material since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over in Bashir et al. (US 2014/0139204 A1) of record and Fonash et al. (US 2013/0285149 A1) as applied to claim 11 above, further view of Takulapalli et al. (US 2009/0014757 A1) of record.
Regarding claim 20, Bashir, in view of Fonash, teaches the sensor device of claim 11, but is silent in regards to the first conductive material(¶0055, ¶0010, ¶0046) has a doping level ranging from 10-3 ohm-cm to 10-1 ohm-cm, wherein the second conductive material(¶0055, ¶0010, ¶0046) has a doping level ranging from 1 ohm-cm to 104 ohm-cm.

Takulapalli teaches a sensor device(Fig. 9) wherein the first conductive material(902, 904, ¶0080) has a doping level ranging from 10-3 ohm-cm to 10-1 ohm-cm(0.01 Ohm-cm, ¶0080), wherein the second conductive material(606, ¶0080) has a doping level ranging from 1 ohm-cm to 104 ohm-cm(20 Ohm-cm, ¶0080). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bashir, in order to make the sensor more sensitive for qualitative and quantitative analysis(¶0033).

Allowable Subject Matter
Claims 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 21, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the second source region, the second drain region and the second channel region are undoped”.

Regarding dependent claim 22, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the second semiconductor structure comprises a quasi-gate structure disposed over the second channel region, the quasi-gate structure being longer than the first gate structure and being longer than the second channel region”.

Claim 23 depends on claim 22 and inherits its allowable subject matter.

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Youn et al. (US 2013/0299771 A1) Discloses a transistor with uniform doping levels between the source, drain and channel region.
Colinge (US 2012/0305893 A1) Discloses a transistor with uniform doping levels between the source, drain and channel region.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892